DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the predetermined time period" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 are also rejected by virtue of their dependence upon a rejected claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung Ki Yeon et al. (KR2016-0122519 A), along with machine translated document, (hereinafter referred to as Chung).

As for claim(s) 13, 14, 19, and 20, Chung discloses the invention as claimed, including:

13. A system for detecting a fault in a battery of a pitch system of a wind turbine, the system comprising: 
at least one sensor configured for monitoring a plurality of voltage signals [page three where “when” a battery level or voltage goes outside of a threshold, a notification signal is done.  That is to say that a plurality of voltage signals are monitored over time or 
a server communicatively coupled to the at least one sensor [page 4, element 400 – server also referred to as element 300 remote monitoring apparatus (comprising elements 340 – monitoring unit, status information storage unit 350, notification signal management unit) which is communicatively connected to the sensor 220 which is part of element 200 – battery information collection apparatus], wherein the server is configured to perform a plurality of operations, the plurality of operations comprising: 
determining a state of the battery as a function of the plurality of voltage signals [page 5, where the server 400 or remote monitoring apparatus which included elements receives battery state information, compares battery voltage information with normal battery information and determines a failure if the level is higher or lower than a predetermined value page 6]; and, implementing a corrective action for the battery when the state of the battery is indicative of a battery fault [wherein the server sends out a notification signal (corrective action)].  
14. The system of claim 13, wherein the plurality of voltage signals comprises a minimum voltage, a maximum voltage, and/or one or more standard deviation values of a plurality of voltage signals [see as cited in claim 13, wherein the battery level is determined to be either below or above predetermined max or min levels].  
19. The system of claim 13, wherein the at least one time period occurs when the battery is used to power a pitch motor of the pitch system [abstract].  
.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung Ki Yeon et al. (KR2016-0122519 A), along with machine translated document, (hereinafter referred to as Chung) in view of Letas, Heinz-Hermann et al., (EP 2313792B1), along with translated document, (hereinafter referred to as Letas).

As for claims 1, 2, 6, 8-11, and 16, Chung discloses the invention substantially as claimed, including:

1. A method for detecting a fault in a direct current (DC) battery, the method comprising: receiving, via a server, a plurality of voltage signals of the battery over at least one time period [see as cited above in claim 13 and page three where “when” a battery level or voltage goes outside of a threshold, a notification signal is done.  That is to say that a plurality of voltage signals are monitored over time or continuously]; 
storing, via a database of a server, the plurality of voltage signals of the battery for the time period [see as cited above in the rejection of claim 13]; 
determining, via the server, a state of the battery as a function of the plurality of voltage signals [see as cited above in the rejection of claim 13]; and, 
implementing a corrective action for the battery when the state of the battery is indicative of a battery fault [see as cited above in the rejection of claim 13].  
2. The method of claim 1, wherein the plurality of voltage signals comprise one or more minimum voltage values, one or more maximum voltage signals, and/or one or more standard deviation values of a plurality of voltage signals [see as cited above in the rejection of claim 14] .  
4. The method of claim 2, wherein determining the state of the battery as a function of the plurality of voltage signals further comprises: 
comparing the one or more minimum voltage values to a minimum voltage threshold of the battery [see as cited above in the rejection of claim 14]; and, 

16. The system of claim 14, wherein determining the state of the battery as a function of the plurality of voltage signals further comprises:   
comparing the minimum voltage to a minimum voltage threshold of the battery [see as cited above in the rejection of claim 14]; and, when the minimum voltage is below the minimum voltage threshold of the battery [see as cited above in the rejection of claim 14].
 8. The method of claim 1, further comprising monitoring, via at least one sensor, the plurality of voltage signals of the battery [see as cited above in the rejection of claims 1 and 13].  
9. The method of claim 1, wherein the battery is part of a pitch system of a wind turbine [see as cited above in the rejection of claim 19].  
10. The method of claim 9, wherein the at least one time period occurs when the battery is used to power a pitch motor of the pitch system [see as cited above in the rejection of claim 19].  
11. The method of claim 1, wherein implementing the corrective action further comprises at least one of generating an alarm signal, scheduling a maintenance action for the battery, or replacing the battery [see as cited above in the rejection of claim 20].  

Chung does not specifically disclose:
[claim 1] predetermined time period,
[claims 4 and 16] identifying a voltage drop of the battery.  


Letas discloses:
[claim 1] predetermined time period [pages 3-4 – predetermined intervals, defined time period ],
[claims 4 and 16] identifying a voltage drop of the battery [pages 3-4 – a voltage dip, also monitoring if the dip is a sustained period as well].  
6. The method of claim 1, wherein the at least one time period comprises a plurality of time periods [pages 3-4 – defined time periods].  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Chung and Heinz because monitoring battery voltages for predetermined time periods allows for accurate battery failure and one of ordinary skill in the art would recognize the need for gathering accurate battery voltages under predetermined timings in order to make better conclusions of battery faults.

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung Ki Yeon et al. (KR2016-0122519 A), along with machine translated document, (hereinafter referred to as Chung) in view of Letas, Heinz-Hermann et al., (EP 2313792B1), along with translated document, (hereinafter referred to as Letas), and further in view of Schwendinger (US 2006/0017581).

As for claims 7 and 12, Chung in view Letas of discloses the invention substantially as claimed, including the method of detecting a fault in a direct current battery as cited above in the rejection of claims 1 and 11 above.  

Chung in view of Letas does not specifically disclose:
7. The method of claim 6, wherein the plurality of time periods comprise 10-minute data aggregation intervals.  
12. The method of claim 11, further comprising replacing the battery when multiple battery faults are detected in the battery.  

Schwendinger discloses wherein the plurality of time periods comprise 10-minute data aggregation intervals and replacing the battery when multiple battery faults are detected in the battery [paragraphs 0050, 0080, 0084; abstract].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Chung in view of Letas and Schwendinger because Chung in view of Letas and Schwendinger monitor battery conditions for faults over time periods in order to obtain adequate information about battery state.  One of ordinary skill in the art would have recognized that repeating fault conditions represent a more accurate determination of battery state than single measurements, and would therefore rely on multiple measurements and values before making a decision to act on fault determinations.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung Ki Yeon et al. (KR2016-0122519 A), along with machine translated document, (hereinafter referred to as Chung) in view of Balasingam (US 2014/0244225).

As for claim 15, Chung discloses the invention substantially as claimed, including the system for detecting a fault in a battery of a pitch system of a wind turbine as cited above in the rejection of claims 13 and 14.

Chung does not specifically disclose:
15. The system of claim 14, further comprising at least one filter for filtering the plurality of voltage signals of the battery.  

Balasingam discloses at least one filter for filtering the plurality of voltage signals of the battery [paragraphs 0033-0034].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Chung and Balasingam because adding a filter such as and ADC filter to Chung would have provided necessary and known circuitry that converts Chung’s measured voltage values to digital form which would enable the values to be easily transferred to Chung’s server for processing.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung Ki Yeon et al. (KR2016-0122519 A), along with machine translated document, (hereinafter referred to as Chung) in view of Schwendinger (US 2006/0017581).

As for claim 18, Chung discloses the invention substantially as claimed, including the system for detecting a fault in a battery of a pitch system of a wind turbine as cited above in the rejection of claims 13 and 14.  

Chung does not specifically disclose:
18. The system of claim 13, wherein the plurality of time periods comprise 10-minute data aggregation intervals.  

Schwendinger discloses wherein the plurality of time periods comprise 10-minute data aggregation intervals and replacing the battery when multiple battery faults are detected in the battery [paragraphs 0050, 0080, 0084; abstract].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Chung and Schwendinger because Chung and Schwendinger monitor battery conditions for faults over time periods in order to obtain adequate information about battery state.  One of ordinary skill in the art would have recognized that repeating fault conditions represent a more accurate determination of battery state than single measurements, and would therefore rely on .

Claim(s) 3, 5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung Ki Yeon et al. (KR2016-0122519 A), along with machine translated document, (hereinafter referred to as Chung) in view of Letas, Heinz-Hermann et al., (EP 2313792B1), along with translated document, (hereinafter referred to as Heinz), and further in view of Balasingam (US 2014/0244225).

As for claim 3, 5, and 17, Chung in view of Letas discloses the invention substantially as claimed, including the method and system for detecting a fault in a battery of a pitch system of a wind turbine as cited above in the rejection of claims 1, 2, 3, 4, 13, 14, and 16 above.
Chung in view of Letas also discloses:
5. The method of claim 4, wherein determining the state of the battery as a function of the plurality of voltage signals further comprises: 
when the one or more minimum voltage values are below the minimum voltage threshold of the battery [see as cited in the rejection of claims 2, 4, 14, and 16 above], 
determining, via a controller communicatively coupled to the server, one or more values of the plurality of voltage signals of the battery [see as cited in the rejection of claims 2, 4, 14, and 16 above]; and, 
comparing, via the server, the one or more values of the plurality of voltage signals to a predefined threshold to ensure that the voltage drop of the battery is sustained for a 
17. The system of claim 16, wherein determining the state of the battery as a function of the plurality of voltage signals further comprises: 
when the minimum voltage is below the minimum voltage threshold of the battery, determining, via a controller communicatively coupled to the server, one or more of the plurality of voltage signals of the battery [see as cited in the rejection of claims 2, 4, 14, and 16 above]; and, 
comparing the one or more values of the plurality of voltage signals to a predefined threshold to ensure that the voltage drop of the battery is sustained for a predetermined time period [see as cited in the rejection of claims 2, 4, 14, and 16 above].  

Chung in view of Letas does not specifically disclose:
3. The method of claim 2, further comprising filtering, via at least one filter, the plurality of voltage signals of the battery [], and   
Claims 5 and 17 obtaining standard deviation values of voltage measurements.

Balasingam discloses at least one filter for filtering the plurality of voltage signals of the battery and obtaining standard deviation values of voltage measurements [paragraphs 0033-0034].




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        February 2, 2022